Case: 20-11072     Document: 00515946250         Page: 1     Date Filed: 07/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 20-11072                           July 21, 2021
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Aaron Christopher Pena,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-364-14


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Aaron Christopher Pena pleaded guilty to
   conspiracy to possess with intent to distribute methamphetamine.               He
   contends on appeal that, because there was no evidence that he knew the
   methamphetamine had been imported, the district court erred by imposing


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11072       Document: 00515946250          Page: 2     Date Filed: 07/21/2021




                                     No. 20-11072


   an imported methamphetamine enhancement. See U.S.S.G. § 2D1.1(b)(5).
   Pena concedes that this argument is foreclosed by circuit precedent, and that
   he raises it only to preserve it for further review. See United States v. Serfass,
   684 F.3d 548, 552-53 (5th Cir. 2012); United States v. Foulks, 747 F.3d 914,
   915 (5th Cir. 2014).
          Pena also challenges the amount of methamphetamine attributed to
   him for sentencing purposes. He admits, however, that in addition to the
   methamphetamine seized when he was arrested, he had purchased
   approximately two pounds of that drug from his supplier over the previous
   several months.
          To determine the amount of methamphetamine actually involved in
   those additional purchases, the district court extrapolated an average purity
   level from other drug seizures that allegedly originated from a common
   higher-level supplier. Pena contends that the facts set out in the presentence
   report do not show that the other methamphetamine he purchased originated
   from that same higher-level supplier or that those tested drug samples had a
   purity level similar to the methamphetamine that he purchased.
          “The district court’s calculation of the quantity of drugs involved in
   an offense is a factual determination” that is “entitled to considerable
   deference and will be reversed only if [it is] clearly erroneous.” United States
   v. Betancourt, 422 F.3d 240, 246 (5th Cir. 2005) (internal quotation marks
   and citations omitted). “A factual finding is not clearly erroneous as long as
   it is plausible in light of the record as a whole.” Id. Furthermore, a district
   court may adopt a PSR’s drug quantity finding “without further inquiry if
   those facts have an adequate evidentiary basis with sufficient indicia of
   reliability and the defendant does not present rebuttal evidence.” United
   States v. Dinh, 920 F.3d 307, 313 (5th Cir. 2019) (quoting United States v.
   Harris, 702 F.3d 226, 230 (5th Cir. 2012)) (emphasis in original).




                                           2
Case: 20-11072      Document: 00515946250           Page: 3   Date Filed: 07/21/2021




                                     No. 20-11072


          Pena has not shown that (1) the district court’s reliance on the PSR’s
   calculation of the purity level for the unseized methamphetamine, or (2) its
   resulting determination of the amount of methamphetamine (actual)
   attributed to him, were clearly erroneous. The PSR’s calculation was based
   on the charging document, factual resume, and investigative material
   compiled by the Federal Bureau of Investigation and the Drug Enforcement
   Agency. Those investigative materials were “verified and supplemented by”
   a DEA task force officer. See United States v. King, 773 F.3d 48, 53 (5th Cir.
   2014) (ruling that a PSR contained sufficient indicia of reliability when the
   probation officer “cited several investigative methods used in preparing” it).
   Neither has Pena presented any rebuttal evidence indicating that the facts
   contained in the PSR or the conclusions drawn therefrom are false. Based on
   the investigative reports in the record, we conclude that the district court did
   not clearly err in extrapolating a purity level from those other seizures and
   applying it to the methamphetamine that Pena admitted purchasing.
          AFFIRMED.




                                          3